Exhibit 10.1
PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (the “Agreement”) is entered into this
21st day of April, 2011 (the “Closing Date”), by and between Michael J. Mayell,
whose address is 4600 Post Oak Place, Suite 306, Houston, TX 77027 (“Seller”),
and Alta Mesa Energy, LLC, whose address is 15415 Katy Freeway, Suite 800,
Houston, Texas 77094 (“Buyer”). Seller and Buyer may be referred to herein
individually as a “Party” or collectively as the “Parties”.
WITNESSETH
     WHEREAS, Seller desires to sell, assign and convey to Buyer and Buyer
desires to purchase and accept all of Seller’s right, title and interest in and
to the following (being collectively referred to herein as the “Properties”):

  (a)   The entire estates created by the oil, gas and mineral leases and other
oil and gas interests described on Exhibit A (the “Leases”), and the lands
covered thereby (the “Lands”), together with all property and rights incident
thereto including all rights and interests in any unit or pooled area in which
the Leases and/or Lands are included, to the extent that such rights and
interests arise from and are associated with the Leases and/or Lands, including
all rights derived from any unitization, pooling, operating, communitization,
area of mutual interest or other agreement or from any declaration or order of
any governmental authority having jurisdiction, together with all direct and
indirect interests in and rights with respect to oil, gas, mineral and related
properties and assets of any kind or nature, including working, royalty and
overriding royalty interests, production payments, operating rights, net profits
interests, other non-working interests and non-operating interests covering or
with respect to the Leases and Lands whether or not specifically described on
Exhibit A;

  (b)   The oil and gas wells located on the Leases and/or Lands, or other
leases and/or lands pooled therewith, including, without limitation, the wells
described on Exhibit B (“Wells”);

  (c)   All rights, privileges, benefits and powers with respect to the use and
occupancy of the surface and subsurface depths in and under the Leases and Lands
that are necessary or incidental to possession and enjoyment thereof or any
interest therein under the terms of the Leases applicable thereto;

  (d)   To the extent transferable at no cost or expense to Seller or that
Buyer, at its sole option, agrees to pay any transfer cost or expense, all valid
and existing gas purchase and sale contracts, operating agreements,
participation agreements, prospect agreements, seismic agreements, and other
contracts, and agreements to the extent relating to the Leases, Lands and the
Wells, and any and all other agreements, contracts and rights derived therefrom;

 



--------------------------------------------------------------------------------



 



  (e)   To the extent transferable at no cost or expense to Seller or that
Buyer, at its sole option, agrees to pay any transfer cost or expense, all
permits, easements, rights-of-way, surface leases, franchises, licenses,
approvals, consents, certificates, servitudes, surface use agreements, and other
similar interests used or held for use in connection with the ownership or
operation of the Leases, Lands and/or Wells or with production or treatment of
hydrocarbons produced therefrom, or sale or disposal of water, hydrocarbons or
associated substances therefrom or attributable thereto;

  (f)   All oil, gas, and related hydrocarbons and other minerals produced from
and after the Effective Time attributable to the Leases, Lands and Wells;

  (g)   All wellbores, fixtures, equipment, and other property, both movable and
immovable, by attachment or otherwise that are used or held for use in
connection with the Leases, Lands and/or Wells, appurtenant thereto, or directly
used or obtained in connection with the Leases or lands pooled therewith and the
Lands and/or Wells or with the production, treatment, sale, or disposal of
hydrocarbons or water produced therefrom or attributable thereto, including,
without limitation, all gathering systems, pipelines, processing systems,
plants, compressors, meters, injection wells, salt water disposal wells and
facilities, well equipment, casing, tanks, buildings, tubing, pumps, motors,
fixtures, machinery, power lines, roads, field processing plants and all other
equipment and improvements to the extent used in the operation of the Wells,
Leases and/or Lands (collectively, the “Equipment”); and

  (h)   All other properties and interests (real, personal, contractual or
mixed) including without limitation, to the extent transferable at no cost or
expense to Seller, geological, geophysical and seismic data, owned by Seller in
whole or in part, to the extent they are used or held for use in connection with
the Leases, Lands and/or Wells.

     The Properties shall be conveyed subject to all valid and existing gas
purchase and sale contracts, operating agreements, participation agreements,
prospect agreements, seismic agreements, and other contracts and agreements to
the extent relating to the Leases, Lands and the Wells, and any and all other
agreements, contracts and rights derived therefrom (the “Contracts”), and all
valid and existing restrictions, exceptions, reservations, conditions,
limitations, interests, and other matters, if any, of record, including the
presently existing and valid third-party royalties, overriding royalties,
payments out of production, and easements and rights-of-way of record.
     NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Seller and Buyer agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     The following terms shall have the following meanings throughout this
Agreement:
     1.1 “Agreement” has the meaning set forth in the introductory paragraph
hereto and includes all Exhibits and Schedules attached hereto or referenced
herein.
     1.2 “Agreement with Cross Release” means that certain agreement dated
December 17, 2009 between Michael J. Mayell, Sydson Energy, Inc. and The
Meridian Resource Corporation, et al.
     1.3 “Buyer” has the meaning set forth in the introductory paragraph to this
Agreement.
     1.4 “Claims” means any and all direct or indirect, demands, claims, notices
of violation, notices of probable violation, filings, investigations,
administrative proceedings, actions, causes of action, suits, and other legal
proceedings, judgments, assessments, damages, deficiencies, taxes, penalties,
fines, obligations, responsibilities, liabilities, payments, charges, costs, and
expenses (including without limitation costs and expenses of operating the
Properties) of any kind or character (whether or not asserted prior to the
Closing Date, and whether known or unknown, fixed or unfixed, conditional or
unconditional, based on negligence, strict liability, breach of representation,
warranty or agreement, or otherwise, choate or inchoate, liquidated or
unliquidated, secured or unsecured, accrued, absolute, contingent, or
otherwise), including without limitation penalties and interest on any amount
payable as a result of any of the foregoing, any legal or other costs and
expenses incurred in connection with investigating or defending any Claim, and
all amounts paid in settlement of Claims. Without limiting the generality of the
foregoing, the term “Claims” specifically includes, without limitation, any and
all Claims arising from, attributable to or incurred in connection with any
(i) breach of contract, (ii) loss or damage to property, injury to or death of
persons, and other tortious injury, and (iii) violations of applicable laws,
rules, regulations, orders or any other legal right or duty actionable at law or
equity.
     1.5 “Closing Date” means April 21, 2011.
     1.6 “Defensible Title” means, with respect to the Properties, such title
and ownership by the Seller that (a) subject to Article 3.3, entitles the Seller
to receive and retain, without reduction, suspension or termination, not less
than the Seller’s “Net Revenue Interest” of all hydrocarbons produced, saved and
marketed from the Properties; (b) subject to Article 3.3, obligates the Seller
to bear not greater than the Seller’s “Working Interest” of the costs and
expenses relating to the maintenance, development and operation of such
Property; and (c)

 



--------------------------------------------------------------------------------



 



      is free and clear of all liens, claims and encumbrances, except Permitted
Encumbrances by, through and under Seller.

     1.7 “Effective Time” means 12:01 a.m., Central Standard Time on April 1,
2011.
     1.8 “Liens” means encumbrances, liens, claims, easement rights, agreements,
instruments, obligations, burdens or defects in title.
     1.9 “Mutual Release” means that certain mutual and final release of all
claims related to Cause No. 2011-01296 styled Sydson Energy, Inc. v. Alta Mesa
Holdings, L.P. and The Meridian Resource & Exploration LLC pending before the
113th Judicial District Court of Harris County, Texas.
     1.10 “Net Revenue Interest” means that share of hydrocarbons produced from
or allocated to a particular Lease, unit or Well (or the share of revenues
received from the sale of hydrocarbons from or allocated to a particular Lease,
unit or Well) that a party is entitled to receive by virtue of its ownership of
such Lease, unit or Well after deducting any hydrocarbons or proceeds or
revenues allocable to any royalty interest, overriding royalty interest,
production payment, net profits interest or other similar interest, other than
taxes, that constitutes a burden on such interest or is measured by or payable
out of the production of hydrocarbons or the proceeds realized from the sale or
other disposition thereof.
     1.11 “NPI Agreement” means that certain agreement dated June 27, 1995 but
effective as of January 1, 1994 between Michael J. Mayell and Texas Meridian
Resources Corporation (predecessor to The Meridian Resource Corporation)
concerning net profits interests to be earned by Seller thereunder (“Original
NPI Agreement”); and a Termination Agreement as of April 29, 2008 relating to
the Original NPI Agreement; and an Amendment to Agreement dated June 27, 1995,
which amends the Original NPI Agreement and has been filed of record in various
jurisdictions.
     1.12 “Permitted Encumbrances” means (a) liens for taxes not yet delinquent
or which are being contested in good faith by appropriate proceedings,
(b) lessors’ royalties, overriding royalties, division orders, reversionary
interests and similar burdens that do not operate to reduce the Net Revenue
Interest of Seller in any of the Properties, (c) the consents and rights
contained in the Contracts or the Leases, and (d) production sale contracts,
unitization and pooling declarations and agreements, and any operating
agreements insofar as such contracts and agreements do not operate to increase
the Working Interest or decrease the Net Revenue Interest of Buyer for any of
the Properties; (e) normal and customary liens of co-owners under operating
agreements, unitization agreements, and pooling orders relating to the
Properties, which obligations are not yet due and pursuant to which Seller is
not in default; (f) mechanic’s and materialmen’s liens relating to the
Properties, which obligations are not yet due

 



--------------------------------------------------------------------------------



 



and pursuant to which Seller is not in default; (g) minor defects and
irregularities in title or other restrictions that are of the nature customarily
accepted by prudent purchasers of oil and gas properties and do not materially
affect the value of any Property encumbered thereby or materially impair the
ability of the obligor to use any such Property in its operations; (h) all
approvals required to be obtained in connection with the transactions
contemplated herein from governmental authorities which are customarily obtained
post-closing; (i) preferential rights to purchase and consent to transfer
requirements of any person for which the holder(s) thereof have waived their
rights with respect to the transfer of the Properties under this Agreement or
the period has expired in which the holder may exercise such rights; and
(j) liens created or arising by operation of law to secure a Party’s obligations
as a purchaser of oil and gas in respect of obligations that are not past-due.
     1.13 “Project Areas” means the areas depicted or described in Exhibit C
attached to and made a part of this Agreement.
     1.14 “Seller” has the meaning set forth in the introductory paragraph to
this Agreement.
     1.15 “Working Interest” means that share of all costs and expenses
associated with the exploration, development or operation of a Lease, unit or
Well or related production facilities or equipment that the owner thereof is
required to bear and pay.
ARTICLE 2
TRANSFER OF THE PROPERTY
          2.1 Sale and Purchase. On the Closing Date, upon the terms and
conditions hereinafter set forth, Seller agrees to sell, assign and convey to
Buyer all of his right, title and interest in the Properties, including, without
limitation, all rights pursuant to the NPI Agreement and the Agreement with
Cross Release, effective as of the Effective Time, and Buyer agrees to buy and
accept such right, title and interest in the Properties from Seller on the
Closing Date, effective as of the Effective Time.
          2.2 Purchase Price. Thirteen Million Four Hundred and Fifty-Three
Thousand and No/100 Dollars ($13,453,000.00) (the “Mayell Purchase Price”) shall
be paid by Buyer to Seller in immediately available funds on or before the
Closing Date. The Mayell Purchase Price is to be adjusted on the Closing Date as
provided in Article 2.3 below (the Mayell Purchase Price, as so adjusted, is
referred to as the “Mayell Net Closing Amount”)
          2.3 Accounting for Expenses and Proceeds of Production and Sales, etc.
Prior to the Closing Date, Seller and Buyer have, based on the schedule of
calculations attached as Exhibit D (the “Estimated Mayell Adjustment
Calculations”), arrived at an estimated net amount of Two Hundred and
Thirty-Five Thousand and No/100 Dollars ($235,000.00) (the “Estimated Mayell
Adjustment”) by which the Mayell Purchase Price is to be adjusted

 



--------------------------------------------------------------------------------



 



upwards on the Closing Date to allocate to Seller all estimated un-received
revenues and unpaid expenses attributable to the Properties with respect to time
periods prior to the Effective Time and to allocate to Buyer all revenues and
expenses attributable to the Properties with respect to time periods on and
after the Effective Time which may have been received by or paid to Seller. This
estimated adjustment to the Mayell Purchase Price will be further adjusted
following the Closing Date in accordance with Article 2.4 below.
          2.4 Post-Closing Adjustments. Within sixty (60) days after the Closing
Date, Buyer shall prepare and deliver to Seller, in accordance with generally
accepted accounting principles, a statement (the “Mayell Final Settlement
Statement”) setting forth each adjustment or payment that was not finally
determined by the Estimated Mayell Adjustment and showing the calculation of
such adjustments together with a copy of all data used in arriving at such
calculations (the “Mayell Post-Closing Adjustment(s)”) and the resulting final
purchase price (the “Mayell Final Purchase Price”). As soon as practicable after
receipt of the Mayell Final Settlement Statement, Seller shall deliver to Buyer
a written report containing any changes that Seller proposes to be made to the
preliminary Mayell Final Settlement Statement. The Parties undertake to agree
with respect to the amount due pursuant to such Mayell Post-Closing Adjustments
no later than ninety (90) days after the Closing Date. The date upon which such
agreement is reached, and upon which the Mayell Final Purchase Price is
established, shall be herein called the “Mayell Final Settlement Date”. In the
event that (a) the Mayell Final Purchase Price is more than the Mayell Net
Closing Amount paid by the Buyer on the Closing Date, Buyer shall pay to Seller
the balance of such difference by wire transfer of immediately available funds,
or (b) the Mayell Final Purchase Price is less than the Mayell Net Closing
Amount paid by the Buyer on the Closing Date, Seller shall pay to Buyer the
balance of such difference by wire transfer of immediately available funds.
          If the Parties cannot agree upon the Mayell Post-Closing Adjustments,
the Parties agree that the dispute shall be submitted to a mutually selected
third-party accountant, who shall decide all points of disagreement with respect
to the Mayell Post-Closing Adjustments. The decision of said third party
accountant on all such points shall be binding upon the Parties. The cost and
expenses of said third party accountant shall be borne equally by the Parties.
ARTICLE 3
ASSUMPTION AND PARTICIPATION BY BUYER
          3.1 On the Closing Date, Buyer shall, and does hereby expressly agree
to incur, assume and pay, all of the costs, obligations and liabilities of
Seller under the Leases, the Contracts and under all other agreements described
in this Agreement or in any Exhibit to this Agreement that relate to the
Properties whether they arise from or relate to events occurring before or after
the Effective Time, provided, however, all such costs attributable to Seller’s
interest in the Properties for all periods prior to the Effective Time shall be
accounted for in the Mayell Post-Closing Adjustments. Buyer agrees, if requested
by Seller, to execute any documents or instruments reasonably requested by
Seller to evidence such assumption by Buyer.

 



--------------------------------------------------------------------------------



 



          3.2 On the Closing Date, Buyer shall receive all revenues of Seller
under the Leases, the Contracts and under all other agreements described in this
Agreement or in any Exhibit to this Agreement that relate to the Properties
whether they arise from or relate to events occurring before or after the
Effective Time, provided, however, all such revenues attributable to Seller’s
interest in the Properties for all periods prior to the Effective Time shall be
accounted for in the Mayell Post-Closing Adjustments. Buyer agrees, if requested
by Seller, to execute any documents or instruments reasonably requested by
Seller to evidence such assumption by Buyer.
          3.3 Buyer agrees and acknowledges that any Working Interests and Net
Revenue Interests stated in this Agreement, or any Exhibit to this Agreement do
not constitute representations or warranties as to the quantum of interest
actually owned by Seller and that any interests in the Properties conveyed to
Buyer shall be subject to its proportionate share, in and to each of the Project
Areas, of any and all lease and overriding royalty burdens of record in the real
property records of the counties in which the Lands are located.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller hereby represents and warrants to Buyer as follows:
          4.1 Organization. Seller is an individual residing in Texas.
          4.2 Authority and Conflicts. Seller has all requisite power and
authority to carry on his business as presently conducted, to enter into this
Agreement and to perform his obligations hereunder. The consummation of the
transactions contemplated by this Agreement will not violate or be in conflict
with any provision of any material agreement or instrument to which Seller is a
party or by which Seller is bound, or any judgment, decree, order, statute, rule
or regulation applicable to Seller, other than the Contracts and any other
agreements or instruments to which Buyer is already a party.
          4.3 [Reserved].
          4.4 Enforceability. This Agreement constitutes, and all documents and
instruments required hereunder to be executed and delivered by Seller on the
Closing Date will when duly executed and delivered for value constitute, valid,
legal and binding obligations of Seller, enforceable against Seller, in
accordance with their respective terms, subject to applicable bankruptcy and
other similar laws of general application with respect to creditors as well as
the general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
          4.5 Litigation and Claims. Except as otherwise provided in Exhibit E,
attached hereto and made a part hereof, to Seller’s knowledge, there are no
demands or suits, actions or other proceedings pending or threatened before any
court or governmental agency which, taken as a whole, might result in material
impairment or loss of Seller’s title to any part of

 



--------------------------------------------------------------------------------



 



the Properties or the value thereof, or which might materially hinder or impede
the operation of the Properties taken as a whole.
          4.6 Brokers’ Fees. Seller has incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees with respect to the transactions
contemplated by this Agreement for which Buyer shall have any responsibility
whatsoever.
          4.7 Preferential Rights and Consent to Assign. Except as otherwise set
forth in the Contracts, Seller represents there are no third party preferential
rights to purchase, rights of first refusal and/or consents to assign that were
created by Seller upon or subsequent to Seller taking title to the Properties.
          4.8 Title. Subject to Permitted Encumbrances, there are no claims
arising by, through or under Seller which would cause Seller to have less than
Defensible Title to the Properties; the Properties are free and clear of all
Liens arising by, through or under Seller, except for Permitted Encumbrances;
and Seller shall convey title to Buyer with a special warranty, by through and
under Seller but not otherwise.
          4.9 Contracts. Seller is not delinquent on any invoice it has received
for joint interest billing that is not otherwise accounted for in the Estimated
Mayell Adjustment Calculations.
          4.10 Non-Reliance. Except to the extent of any representations by
Buyer herein, Seller acknowledges and agrees that it has not relied upon any
statements, analysis or representations by Buyer or its representatives in
entering into this Agreement, the transactions contemplated hereby and Seller,
and Seller’s spouse, Karen B. Mayell, joining herein each acknowledge that it
has access to all information and data it deems necessary to evaluate this
transaction, including the Purchase Price to be paid by Buyer and the other
terms and conditions herein.
          4.11 Disclaimers. THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN THIS ARTICLE 4 ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND
SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND
WARRANTIES, WITHOUT LIMITATION OF THE FOREGOING. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS ARTICLE 4, THE PROPERTIES SHALL BE CONVEYED TO BUYER WITHOUT
ANY WARRANTY OR REPRESENTATION WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
RELATING TO TITLE TO THE PROPERTIES OR RELATING TO THE CONDITION, QUANTITY,
QUALITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY TO THE MODELS OR SAMPLES
OF MATERIALS OR MERCHANTABILITY OF ANY EQUIPMENT OR ITS FITNESS FOR ANY PURPOSE,
AND, EXCEPT AS PROVIDED OTHERWISE IN THE FIRST SENTENCE OF THIS PARAGRAPH,
WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY OR OTHER WARRANTY OR
REPRESENTATION WHATSOEVER. BUYER SHALL HAVE INSPECTED, OR WAIVED (AND ON THE
CLOSING DATE SHALL BE DEEMED TO HAVE WAIVED)

 



--------------------------------------------------------------------------------



 



ITS RIGHT TO INSPECT THE PROPERTIES FOR ALL PURPOSES AND SATISFIED ITSELF AS TO
THEIR PHYSICAL AND ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE,
INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE PRESENCE,
RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES, ASBESTOS AND OTHER
MAN MADE FIBERS, OR NATURALLY OCCURRING RADIOACTIVE MATERIALS (“NORM”). EXCEPT
FOR THE REPRESENTATIONS CONTAINED HEREIN IN ARTICLE 4, BUYER IS RELYING SOLELY
UPON ITS OWN INSPECTION OF THE PROPERTIES. BUYER SHALL ACCEPT ALL OF THE SAME IN
THEIR “AS IS”, “WHERE IS” CONDITION. ALSO WITHOUT LIMITATION OF THE FOREGOING,
SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, AS TO THE ACCURACY OF COMPLETENESS OF ANY DATA, REPORTS, RECORDS,
PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER FURNISHED OR
MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT INCLUDING, WITHOUT
LIMITATION, RELATIVE TO PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF
HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE PROPERTIES OR THE ABILITY OR
POTENTIAL OF THE PROPERTIES TO PRODUCE HYDROCARBONS OR THE ENVIRONMENTAL
CONDITION OF THE PROPERTIES OR ANY OTHER MATTERS CONTAINED IN ANY MATERIALS
FURNISHED OR MADE AVAILABLE TO BUYER BY SELLER OR BY SELLER’S AGENTS OR
REPRESENTATIVES. ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS,
INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY SELLER OR
OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE PROVIDED TO BUYER AS A
CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST
SELLER AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYER’S SOLE RISK TO
THE MAXIMUM EXTENT PERMITTED BY LAW.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents to Seller as follows:
          5.1 Organization. Buyer is a Delaware limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware and authorized to conduct business in the State in which the Properties
are located.
          5.2 Authority and Conflicts. Buyer has all requisite company powers
and authority to carry on its business as presently conducted, to enter into
this Agreement, to purchase the Properties on the terms and conditions described
in this Agreement, and to perform its other obligations under this Agreement.
The consummation of the transactions contemplated by this Agreement will not
violate nor be in conflict with any provision of Buyer’s company agreement and
any other governing documents or any material agreement or instrument to which
Buyer is a party or by which Buyer is bound, or any judgment, decree, order,
statute, rule or regulation applicable to Buyer.

 



--------------------------------------------------------------------------------



 



          5.3 Authorization. The execution, delivery and performance of this
Agreement and the transactions contemplated hereunder have been duly and validly
authorized by all requisite partnership action on the part of Buyer.
          5.4 Enforceability. This Agreement and all documents and instruments
required or contemplated hereunder to be executed and delivered by Buyer on the
Closing Date will, when duly executed and delivered for value, constitute valid,
legal and binding obligations of Buyer, enforceable against Buyer, in accordance
with their respective terms, subject only to applicable bankruptcy and other
similar laws of general application with respect to creditors.
          5.5 Litigation and Claims. Buyer has no knowledge of any suit, action,
claim, investigation or inquiry by any person or entity or by any administrative
agency or governmental body and no legal, administrative or arbitration
proceeding pending or, to Buyer’s knowledge, threatened against Buyer or any
affiliate of Buyer which has or will materially and adversely affect Buyer’s
ability to consummate the transactions contemplated herein.
          5.6 Brokers’ Fees. Buyer has incurred no liability contingent or
otherwise, for brokers’ or finders’ fees with respect to the transactions
contemplated by this Agreement for which Seller shall have any responsibility
whatsoever.
          5.7 Non-Reliance. Except to the extent of any representations by
Seller herein, Buyer acknowledges and agrees that it has not relied upon any
statements, analysis or representations by Seller or his representatives in
entering into this Agreement, the transactions contemplated hereby and Buyer
acknowledges that it has access to all information and data it deems necessary
to evaluate this transaction, including the Mayell Purchase Price to be paid to
Seller and the other terms and conditions herein.
ARTICLE 6
DUE DILIGENCE REVIEW BY BUYER
          6.1 Due Diligence. Seller acknowledges that prior to the Closing Date,
Buyer, or Buyer’s authorized representatives, have been given access to Seller’s
records pertaining to the ownership and/or operation of the Properties
(including, without limitation, title files, division order files, and
production, severance and ad valorem tax records), for the purpose of conducting
due diligence reviews. Buyer has conducted, at its sole cost, such title
examination or investigation, and other examinations and investigations, as it
has in its sole discretion chosen to conduct with respect to the Properties.
          6.2 Due Diligence Indemnity. Buyer hereby INDEMNIFIES and SHALL DEFEND
AND HOLD HARMLESS Seller and his respective employees, agents, representatives,
contractors, successors, and assigns) from and against any and all Claims
arising from or relating to Buyer’s physical inspection of the Properties. THE
FOREGOING INDEMNITY INCLUDES, AND THE PARTIES INTEND IT TO INCLUDE, AN
INDEMNIFICATION OF THE INDEMNIFIED PARTIES FROM AND AGAINST CLAIMS ARISING OUT
OF OR RESULTING, IN WHOLE OR PART, FROM THE

 



--------------------------------------------------------------------------------



 



CONDITION OF THE PROPERTY OR THE SOLE, JOINT, COMPARATIVE, OR CONCURRENT
NEGLIGENCE OR
STRICT LIABILITY OF ANY OF THE INDEMNIFIED PARTIES.
ARTICLE 7
THE CLOSING AND FINAL SETTLEMENT DATE
          7.1 Closing. The closing (the “Closing”) of the transaction
contemplated by this Agreement shall be on the Closing Date at the offices of
Buyer, whose address is 15415 Katy Freeway, Suite 800, Houston, Texas 77094.
          7.2 Deliveries by Seller at Closing. The obligations of the Buyer
under this Agreement shall not become effective until, Seller shall have
executed and delivered to Buyer at the Closing:

  (a)   An Assignment and Bill of Sale assigning the Properties to Buyer,
substantially the form of the assignment attached hereto as Exhibit F, in
sufficient counterparts to facilitate recording;

  (b)   Letters-in-Lieu of Division Orders or Transfer Orders or such other
documents necessary to provide notice to each purchaser of production from the
Properties of the change in ownership of the Properties and instructing each
such purchaser to make all future payments directly to Buyer;

  (c)   A certificate pursuant to Internal Revenue Code Section 1445, in the
form of Exhibit G, certifying that Seller is not a foreign person;

  (d)   A fully executed and recordable Release of Lien in sufficient
counterparts for any and all mortgages or other similar liens affecting Seller’s
interest in the Properties; and

  (e)   The Mutual Release.

          7.3 Deliveries by Buyer at Closing. The obligations of the Seller
under this Agreement shall not become effective until Buyer shall have executed
and/or delivered to Seller at the Closing:

  (a)   The Assignment and Bill of Sale;

  (b)   The Mayell Purchase Price (as prescribed to be adjusted under the terms
of this Agreement) by wire transfer in immediately available funds to an account
designated by Seller; and

  (c)   The Mutual Release.

 



--------------------------------------------------------------------------------



 



          7.4 Deliveries by Seller at Mayell Final Settlement Date. At the
Mayell Final Settlement Date, and pursuant to Article 2.4, if the Mayell Final
Purchase Price is less than the Mayell Net Closing Amount, Seller shall pay to
Buyer the balance of such difference by wire transfer of immediately available
funds.
          7.5 Deliveries by Buyer at Final Settlement Date. At Final Settlement
Date, and pursuant to Article 2.4, if the Mayell Final Purchase Price is greater
than the Mayell Net Closing Amount, Buyer shall pay to Seller the balance of
such difference by wire transfer of immediately available funds.
ARTICLE 8
NON-COMPETE
     For a period of five (5) years from the Effective Time Seller, agrees not
to acquire directly or indirectly any oil and gas lease, royalty, overriding
royalty, farmout, option, exploration agreement or mineral interest of any kind
within the Project Areas without the prior written consent of Buyer.
ARTICLE 9
SURVIVAL, INDEMNIFICATION AND RELEASE
          9.1 Survival. Except as set forth in this Article 9, all
representations and warranties contained in this Agreement shall terminate on
the Closing Date. All other agreements and covenants of the Parties shall
survive the execution and delivery of the assignments of the Properties to Buyer
by Seller.
          9.2 Indemnification by Seller. From and after the Closing Date, except
for the Assumed Environmental Obligations and the matters for which Buyer
indemnifies Seller under Article 9.4, Seller shall indemnify, defend and hold
Buyer harmless from and against any and all Claims suffered by Buyer as a result
of (a) any brokers’ or finders’ fees or commissions arising with respect to
brokers or finders retained or engaged by Seller and resulting from or relating
to the transactions contemplated in this Agreement; (b) the breach of, or
failure to perform or satisfy, any of the covenants of Seller set forth in this
Agreement which are to be performed after the Closing Date; and (c) breach of
any representation or warranty of Seller set forth in this Agreement, except for
a breach of Article 4.8. Seller’s indemnity obligations under this Article 9.2
shall expire as to any claim for indemnification not asserted by Buyer within
twelve (12) months after the Closing Date. In no event shall Seller’s indemnity
obligation under this Article 9.2 exceed ten (10) percent of the Mayell Net
Closing Amount. The terms and provisions of this Article 9.2 shall be the sole
and exclusive remedy of each of the persons indemnified hereunder with respect
to the indemnified matters, regardless of whether such Claims are based on
contract, tort, strict liability, or other principles.

 



--------------------------------------------------------------------------------



 



          9.3 Buyer’s Assumed Environmental Obligations. On and after the
Closing Date, Buyer shall assume, bear and pay all costs of the following with
respect to the interests of Seller in the Properties assigned to Buyer
(collectively, the “Assumed Environmental Obligations”) for:

  (a)   any plugging and abandonment and surface restoration obligations related
to the Wells whether arising before, on or after the Effective Time;

  (b)   the following occurrences, events, conditions and activities on, or
related or attributable to the ownership or operation of, the Properties,
regardless of whether arising from the ownership or operation of the Properties
before, on, or after the Effective Time, and regardless of whether resulting
from any negligent acts or omissions or strict liability of Seller, his
partners, officers, directors, agents, and contractors:

  (i)   Environmental pollution or contamination, including pollution or
contamination of the soil, groundwater or air by oil and gas, brine, NORM or
otherwise;

  (ii)   Underground injection activities and waste disposal;

  (iii)   Clean-up responses, and the cost of remediation, control, assessment
or compliance with respect to surface and subsurface pollution caused by spills,
pits, ponds, lagoons or subsurface storage tanks;

  (iv)   Disposal on the Properties of any hazardous substances, wastes,
materials and products generated by or used in connection with the ownership or
operation of the Properties; and

  (v)   Contractual liability for items of the type described under subsections
(i) through (iv) above.

          9.4 Indemnification by Buyer. To the extent permitted by law and in
addition to the indemnifications provided in the Assignment and Bill of Sale,
Buyer, from and after the Closing Date, shall release, indemnify, defend and
hold Seller and his spouse, representatives and affiliates and any of their
officers, directors and employees (the “Seller Group”) harmless from and against
any and all Claims suffered by Seller Group as a result of or relating to any of
the following: (a) any liability or obligation relating to or arising from the
ownership or operation of the Properties on and after the Effective Time;
(b) any brokers’ or finders’ fees or commissions arising with respect to brokers
or finders retained or engaged by Buyer and resulting from or relating to the
transactions contemplated in this Agreement; (c) the breach of any
representation or warranty of Buyer set forth in this Agreement; (d) the breach
of, or failure to perform or satisfy any of the covenants of Buyer set forth in
this Agreement; (e) the Assumed Environmental Obligations, regardless of whether
the Assumed Environmental Obligations relate to conditions arising before or
after the Effective Time; and (f) any liability to Murphy Exploration &
Production Company—USA (“Murphy”) due to Seller’s

 



--------------------------------------------------------------------------------



 



failure to obtain a waiver of any preferential right of Murphy to purchase the
Properties or any consent to assign the Properties not obtained from Murphy
prior to the Closing Date.
          9.5 Indemnity Threshold. Neither Seller nor Buyer shall have any
liability for Claims under the indemnity provided in this Article 9 until the
aggregate of all Claims suffered by Seller or Buyer, respectively, exceeds
TWENTY-FIVE THOUSAND DOLLARS ($25,000.00), and then only to the extent of such
excess.
          9.6 Express Negligence Disclosure. UNLESS THIS AGREEMENT EXPRESSLY
PROVIDES TO THE CONTRARY, THE INDEMNITY, RELEASE, WAIVER AND ASSUMPTION
PROVISIONS SET FORTH IN THIS AGREEMENT APPLY REGARDLESS OF WHETHER THE
INDEMNIFIED PARTY (OR ITS EMPLOYEES, PARTNERS, AGENTS, CONTRACTORS, SUCCESSORS
OR ASSIGNS) CAUSES, IN WHOLE OR PART, AN INDEMNIFIED CLAIM, INCLUDING WITHOUT
LIMITATION INDEMNIFIED CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE OR IN PART,
FROM, OUT OF OR IN CONNECTION WITH THE CONDITION OF THE PROPERTY OR THE
INDEMNIFIED PARTY’S (OR ITS EMPLOYEES’, PARTNERS’, AGENTS’, REPRESENTATIVES’,
CONTRACTORS’, SUCCESSORS’ OR ASSIGNS’) SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE, BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, STRICT LIABILITY,
BREACH OF REPRESENTATION, WARRANTY OR AGREEMENT, OR FAULT. THE PARTIES
ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS
CONSPICUOUS.
ARTICLE 10
ADDITIONAL PROVISIONS
          10.1 Further Assurances. After the Closing Date, each of the Parties
will execute, acknowledge and deliver to the other such further instruments, and
take such other action as may be reasonably requested in order to more
effectively assure said Party all of the respective properties, rights, titles,
interests, estates, and privileges intended to be assigned, delivered or inuring
to the benefit of such Party in consummation of the transactions contemplated
hereby.
          10.2 Notices. All communications required or permitted under this
Agreement shall be in writing and any communication or delivery hereunder shall
be deemed to have been duly given and received when actually delivered to the
address set forth below of the party to be notified, addressed as follows:

         
 
  If to Seller:   Michael J. Mayell
 
      4600 Post Oak Place, Suite 306
 
      Houston, TX 77027
 
      Phone:      713-820-6300
 
      Facsimile: 713-715-1573
 
      E-Mail:     mmayell@sydson.com

 



--------------------------------------------------------------------------------



 



         
 
  If to Buyer:   Alta Mesa Energy, LLC
 
      c/o Alta Mesa Holdings, L.P.
 
      15415 Katy Freeway, Suite 800
 
      Houston, Texas 77094
 
      Attn:         F. David Murrell
 
                        Vice President Land
 
      Phone:      281.530.0991
 
      Facsimile: 281.530.5278
 
      E-Mail:     dmurrell@altamesa.net

Any party may, by written notice so delivered to the other, change the address
to which delivery shall thereafter be made.
          10.3 Expenses. Buyer shall bear and pay all filing, recording or
registration fees for any assignment or conveyance delivered hereunder. Each
Party shall bear its own respective expenses incurred in connection with the
closing of this transaction, including its own consultants’ fees, attorneys’
fees, accountants’ fees and other similar costs and expenses.
          10.4 No Partnership. This Agreement is not intended to create and
shall not be construed as creating a partnership, joint venture or other
association between Seller and Buyer. The respective rights and obligations of
the parties hereto shall in all respects be several and be governed by the
express provisions of this Agreement and the Contracts.
          10.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING EFFECT
TO THE PRINCIPLES OF CONFLICTS OF LAWS.
          10.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as neither the economic nor
legal substance of the transactions contemplated hereby is materially affected
in any adverse manner to either Buyer or Seller. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforce,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transaction contemplated hereby are
fulfilled to the extent possible.
          10.7 Assignment. Neither Seller nor Buyer may assign their respective
rights or delegate their respective duties or obligations arising under this
Agreement without the prior written consent of the other Party.
          10.8 Integration. This Agreement, the Exhibits and Schedules hereto,
the confidentiality agreement in Article 10.17 and the other agreements to be
entered into by the Parties under the provisions of this Agreement set forth the
entire agreement and

 



--------------------------------------------------------------------------------



 



understanding of the Parties in respect of the transactions contemplated hereby
and supersede all prior agreements, prior arrangements and prior understandings
relating to the subject matter hereof. No representation, promise, inducement or
statement of intention has been made by Seller or Buyer that is not embodied in
this Agreement or in the documents referred to herein, and neither Seller nor
Buyer shall be bound by or liable for any alleged representation, promise,
inducement or statement of intention not so set forth.
          10.9 Waiver or Modification. This Agreement may be amended, modified,
superseded or canceled, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by Seller and Buyer, or, in the case of a waiver or consent, by or on
behalf of the Party or Parties waiving compliance or giving such consent. The
failure of any Party at any time or times to require performance of any
provision hereof shall in no manner affect its right at a later time to enforce
the same. No waiver by any Party of any condition, or of any breach of any
covenant, agreement, representation or warranty contained in this Agreement, in
any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or waiver of any other
condition or of any breach of any other covenant, agreement, representation or
warranty.
          10.10 Heading. The section headings contained in this Agreement are
for convenient reference only and shall not in any way affect the meaning or
interpretation of this Agreement. All references to a “section” or “Exhibit”
shall refer to a section contained in this Agreement or an Exhibit attached to
this Agreement.
          10.11 Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future Laws effective
during the term hereof, such provision shall be fully severable; this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.
          10.12 Public Announcements. No Party may make press releases or other
public announcements concerning this transaction without the other’s prior
written approval and agreement to the form of the announcement, except as may be
required by applicable laws or rules and regulation of any governmental agency
or stock exchange.
          10.13 Interpretation. The Parties stipulate and agree that this
Agreement shall be deemed and considered for all purposes to have been jointly
prepared by the Parties, and shall not be construed against any one Party (nor
shall any inference or presumption be made) on the basis of who drafted this
Agreement or any particular provision hereof, who supplied the form of
Agreement, or any other event of the negotiation, drafting or execution of this
Agreement. Each Party agrees that this Agreement has been purposefully drawn and
correctly reflects its understanding of the transaction that it contemplates. In
construing this Agreement, the following principles will apply.

 



--------------------------------------------------------------------------------



 



  (a)   Defined terms in this Agreement are denoted by quotation marks. A
defined term has its defined meaning throughout this Agreement and each Exhibit
and Schedule to this Agreement, regardless of whether it appears before or after
the place where it is defined.

  (b)   If there is any conflict or inconsistency between the provisions of the
main body of this Agreement and the provisions of any Exhibit or Schedule
hereto, the provisions of this Agreement shall take precedence. If there is any
conflict between the provisions of any pro forma assignment document or other
transaction documents attached to this Agreement as an Exhibit or Schedule and
the provisions of any assignment documents and other transaction documents
actually executed by the Parties, the provisions of the executed assignment
documents and other executed transaction documents shall take precedence.

  (c)   To the fullest extent permitted by law, all provisions of this Agreement
are hereby deemed incorporated into the Assignments by reference.

  (d)   The Article, Section, Exhibit and Schedule references in this Agreement
refer to the Articles, Sections, Exhibits and Schedules of this Agreement. The
headings and titles in this Agreement are for convenience only and shall have no
significance in interpreting or otherwise affect the meaning of this Agreement.

  (e)   The term “knowledge,” as applied to each Party, shall mean the actual
knowledge of such Party or such Party’s officers, managers, partners and
directors.

  (f)   The plural shall be deemed to include the singular, and vice versa.

  (g)   The term “including” means “including, without limitation.”

  (h)   The term “Person” (whether or not capitalized) means any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, enterprise, unincorporated organization, or
governmental entity.

          10.14 Third-Party Beneficiaries. It is understood and agreed that
there shall be no third-party beneficiary of this Agreement, and that the
provisions hereof do not impart enforceable rights, benefits, or remedies in
anyone who is not a Party or a successor of a Party hereto.
          10.15 Waiver of Deceptive Trade Practices Act. As partial
consideration for this Agreement, each Party hereby expressly waives the
provisions of the Texas Deceptive Trade Practices Consumer Protection Act,
Articles 17.41 et seq. of the Texas Business & Commerce Code, other than
Article 17.555 which is not waived, and all other consumer protection laws of
the State of Texas that may be waived by the Parties to the extent permitted by
applicable law. Each Party represents to the other that such Party has had an

 



--------------------------------------------------------------------------------



 



adequate opportunity to submit this waiver to legal counsel for review and
comment, and understands the rights being waived herein.
          10.16 Multiple Counterparts. This Agreement may be executed in a
number of identical counterparts, each of which for all purposes is to be deemed
as original, and all of which constitute, collectively, one agreement; but in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.
          10.17 Confidentiality. Buyer and Seller agree to keep this Agreement
and the terms hereof confidential, except as it may be required to be disclosed
by law or by the rules of any stock exchange.
[signature page follows]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

            SELLER:

MICHAEL J. MAYELL
      /s/Michael J. Mayell       Michael J. Mayell              BUYER:

ALTA MESA ENERGY, LLC
      /s/ Harlan H. Chappelle       Harlan H. Chappelle      President     

          Spousal Consent. Karen B. Mayell, wife of Michael J. Mayell, joins in
the execution of this Agreement to acknowledge that the Properties are community
property under the sole management and control of Michael J. Mayell and consents
to the sale and transfer of the Properties in accordance with the terms of this
Agreement. Karen B. Mayell is NOT a Party to this Agreement.

            KAREN B. MAYELL
      /s/ Karen B. Mayell       Karen B. Mayell           

 